ORDER
PER CURIAM.
The State charged defendant with first degree murder, § 565.020.1, RSMo 1994, and first degree burglary, § 569.160. A jury found him guilty of second degree murder, § 565.021, and first degree burglary. Pursuant to the jury’s verdicts, the trial court sentenced him to concurrent terms of life and fifteen years.
On appeal, defendant alleges the trial court erred when it refused to instruct the jury on the lesser included offense of involuntary manslaughter.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
*507The judgment is affirmed pursuant to Rule 30.25(b).